DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on March 15, 2021.  Claims 1-30 are pending.  Claims 1, 11 and 21 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2017/0364776 to Micks et al. (hereinafter “Micks”), discloses a machine learning model is trained by defining a scenario including models of vehicles and a typical driving environment.  A model of a subject vehicle is added to the scenario and sensor locations are defined on the subject vehicle.  A perception of the scenario by sensors at the sensor locations is simulated.   The position of the sensors according to the sensor model 108 d on the subject vehicle 506 and the operational capacity of the sensors as defined in the sensor model 108 d may be used to simulate a sensor output.  The result of the simulating of sensor perception at step 
With respect to independent claims 1 and 11, Micks, taken singly or in combination with other prior art of record, does not disclose or teach wherein generating simulated sensor data comprises: applying a machine- learned model to a synthesized input of the sensor data, wherein an output of the machine-learned model includes the simulated sensor data of high-capacity sensors and wherein the simulated sensor data simulates a second set of measurements with respect to the sensing characteristics of the simulated set of sensors, wherein the machine-learned model is configured to output simulated sensor data of high-capacity sensors for a real-world environment based on input of corresponding sensor data of low-capacity sensors for the real-world environment, and wherein the machine-learned model was trained from a first set of low-capacity sensors and one or more high capacity sensors positioned on a data collection vehicle, in combination with the other limitations of the claim.
With respect to independent claim 21, Micks  taken singly or in combination with other prior art of record, does not disclose or teach training the machine-learned model configured to receive sensor data generated by the first set of sensors and generate simulated sensor data representing the second set of sensors, the machine-learned model trained by performing one or more iterations of: generating a set of outputs by applying the machine-learned model with an estimated set of parameters to the training sensor data generated by the first set of sensors, determining a loss function indicating a difference between the set of outputs and the training sensor data generated by the second set of sensors, and updating the set of parameters of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661